Reason for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the first driving frequency is higher than the basic driving frequency of the multi-frequency mode and the second driving frequency is lower than the basic driving frequency of the multi-frequency mode.”

Claims 3-12 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

	Claim 13 is allowed for similar reason as claim 1 stated above.

	Claims 15-20 are dependent upon claim 13 and are allowed for the reason set forth above in claim 13. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691